Appeal by the defendant from an amended judgment of the Supreme Court, Westchester County (Perone, J.), rendered November 21, 2001, revoking a sentence of probation previously imposed by the same court, upon his admission that he violated a condition thereof, and imposing a sentence of imprisonment upon his previous conviction of arson in the fourth degree.
*703Ordered that the amended judgment is affirmed.
The defendant contends that the court failed to conduct an adequate inquiry into the validity of his postadmission arrest on an unrelated crime before imposing an enhanced sentence (see People v Outley, 80 NY2d 702 [1993]). The inquiry conducted was sufficient to satisfy the court that there was a legitimate basis for the arrest on the new criminal charge (see id at 713; People v Marshall, 231 AD2d 893 [1996]). Altman, J.P., Krausman, Goldstein and Mastro, JJ., concur.